DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 1/3/2020. Claims 1-11 has been cancelled. New claims 12-22 have been added. Therefore, claims 12-22 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-22, all of the claims are dependent upon a cancelled claim. It is unclear as to what the actual dependency of the claims are and where the antecedent bases for the limitations are from. In order to advance prosecution, based on the order in which the claims are presented: Claims 13, 14, 19, and 22 will be interpreted to be dependent upon claim 12;  Claims 15, 16, and 20 will be interpreted to be dependent upon claim 13; Claim 17 will be interpreted to be dependent upon claim 16; and claim 18 will be interpreted to be dependent upon claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderstegen et al. (2015/0173999)
Regarding claim 12, Vanderstegen discloses an embodiment (FIG. 9-15) of a glove massager (204; hand unit) (para. 0102), comprising an air bag assembly (222; fluid bag), an air pump (pump located in the base unit to a distributor) (para. 0101), air valves (300; distributor) (para. 0102), and a shell part (hand unit 204 with upper and lower parts 216, 218 that are rigid) (para. 0102), wherein the air bag assembly, the air pump, and the air valves are arranged in the shell part (contain fluid bag 222; pump located in base to distributor; hand unit includes distributor) (para. 0101, last 2 lines; para. 0102; para. 0105). The fifth embodiment of Vanderstegen does not explicitly disclose that the glove massager has a circuit board arranged in the shell part, the circuit board is electrically connected with the air pump and the air valve;
However, the first embodiment of Vanderstegen teaches a glove massage comprising a circuit board (control electronics 45) arranged in shell part (10; casing) (para. 0047; FIG. 2), the circuit board is electrically connected with an air pump (40) and an air valve (42) (para. 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added into the shell part of the fifth embodiment of Vanderstegen a circuit board to also be electrically connected to an air pump and air valve (such as those in the fifth embodiment) as taught by the first embodiment of Vanderstegen in order to receive inputs stored in a RAM to be called on by the operation routine for automatically providing massage to a user based on the programmed operation (see also para. 0047).
The now modified device of Vanderstegen does not disclose the air bag assembly comprises second massage parts provided with ring-shaped air bags permitting fingers to penetrate through; and the air pump is connected with the ring-shaped air bags through the air valves, and the ring-shaped air bags are used to massage fingers of a user.
However, a fourth embodiment of Vanderstegen teaches a glove massager comprising a the air bag assembly comprises second massage parts (118; series of finger attachments) provided with ring-shaped air bags permitting fingers to penetrate through (fitted onto the ends of the fingers and thumbs) (para. 0095); and the air pump is connected with the ring-shaped air bags through the air valves (pump control electronics in the base unit may be arranged to control the air flow through the individual finger attachments separately -- i.e. valves) (para. 0100), and the ring-shaped air bags are used to massage fingers of a user (see FIG. 8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified some of the air bags in the fifth embodiment of Vanderstegen to comprise a second massage parts provided with ring-shaped air bags permitting fingers to penetrate through; and the air pump is connected with the ring-shaped air bags through the air valves, and the ring-shaped air bags are used to massage fingers of a user as taught by the fourth embodiment of Vanderstegen in order to provide more detailed and specific massage therapy to a user’s fingers.
Regarding claim 13, the modified device of Vanderstegen discloses a first massage part at least having a front part (220 section) which corresponds to a palm (see FIG. 12 of Vanderstegen) and is provided with a first air bag (fluid bag 222 where reference numeral is directly pointing to of FIG. 13), and the air pump is connected with the first air bag through the corresponding air valve (through distributor depending on position on distributor provides opening and closing to air pump) (see para. 0107).
Regarding claim 14, the modified device of Vanderstegen discloses the shell part comprises a body (inner frame shown in FIG. 10 holding all the components such as the bag and the distributor 300) having a through space (see body and throughspace in FIG. 9-10), the air bag assembly is arranged in the through space in a connected manner (see FIG. 10), and the body is fixedly arranged in the shell part (see FIG. 10).
Regarding claim 15, the modified device of Vanderstegen discloses the first massage part also has a back part (see the upper fluid bag in FIG. 10, with lower fluid bag for palm) corresponding a back of a hand (see FIG. 14), and the first massage part is folded to from the front part and the back part; and the second massage parts are connected with the front part or the back part (see FIG. 10 and 14).
Regarding claim 16, the modified device of Vanderstegen discloses the first air bag is arranged at a position, corresponding to a center of the palm, of the front part to massage the center of the palm of the user (section 220) (see FIG. 12a and 13).
Regarding claim 18, the modified device of Vanderstegen discloses the shell part also comprises a shell including an upper cover (216) and a lower cover (218), and the body is fixedly arranged between the upper cover and the lower cover (See FIG. 10; para. 0102).
Regarding claim 19, the modified device of Vanderstegen discloses that the number of the second massage parts which are distributed in parallel is at least four (as modified to include finger attachment with fourth embodiment of Vanderstegen as shown in FIG. 8B).
Regarding claim 20, the modified device of Vanderstegen discloses a third air bag (218; inflatable section -- specifically related to FIG. 12 for reference numeral) is also arranged at the front part, is located between the second massage parts and the first air bag and corresponds to roots of fingers to massage the roots of the fingers (see FIG. 12 and 13; para. 0102).
Regarding claim 21, the modified device of Vanderstegen discloses a heating sheet arranged at the front part of the first massage part (heating pad disposed within the top portion) (para. 0065 and 0119).
Regarding claim 22, the modified device of Vanderstegen discloses an operation part (12) which is to be operated by the user, arranged in the shell part and electrically connected with the circuit board (control electronics comprises a microprocessor arranged to accept inputs from the operation panel) (para. 0047).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderstegen et al. (2015/0173999) as applied to claim 12 above, and in view of Callahan et al. (2015/0305960)
Regarding claim 17, the modified device of Vanderstegen does not disclose two second air bags are also arranged at the front part and are distributed on a left side and a right side of the first air bag, and the air pump is connected with the second air bags through the air valves.
Callahan teaches a glove massager comprising two second air bags (374, 370; compartments) are also arranged at the front part and are distributed on a left side and a right side of the first air bag (372) (See FIG. 3C; para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified some of the air bags in the modified device of Vanderstegen to two second air bags are also arranged at the front part and are distributed on a left side and a right side of the first air bag as taught by Callahan in order to provide pressure variation is only exemplary and that the specific variation of pressure to be applied may vary for each individual patient and/or during the course of an individual patient's treatment (para. 0039).
The modified device of Vanderstegen would still disclose the second air bags being connected to the pump through the air valve for controlling each bag individually (through distributor depending on position on distributor provides opening and closing to air pump) (see para. 0107 of Vanderstegen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619                                                                                                                                                                                           
MICHAEL TSAI
Primary Examiner
Art Unit 3619